  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 1 of 9 PageID #: 100




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

PAUL BERRY III,                 )
                                )
     Plaintiff,                 )
                                )
v.                              )                  Case No. 4:20CV1626 HEA
                                )
21ST CIRCUIT COURT OF ST. LOUIS )
COUNTY, et al.,                 )
                                )
     Defendants.                )


                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff Paul Berry III’s First Amended

Motion for Temporary Restraining Order and Preliminary Injunction, [Doc. No. 3].

For the following reasons, the Motion will be denied without a hearing.

                             Facts and Background

Complaint

      On November 7, 2011, Plaintiff Paul Berry III (“Berry”) filed a pro se

Complaint against Defendants 21st Circuit Court of St. Louis County (the “St.

Louis County Circuit Court”), Missouri Court of Appeals of the Eastern District

(the “State Court of Appeals”), and Board of Election Commissioners of St. Louis

County (the “Board of Election Commissioners”). Berry asserts that subject matter
  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 2 of 9 PageID #: 101




jurisdiction is satisfied under 28 U.S.C. § 1331 because the First and Fourteenth

Amendments to the United States Constitution are at issue in his Complaint.

      For the statement of his claim, Berry alleges the following injury:

      [Berry,] as a pro se litigant, has been denied reasonable and
      meaningful access to have heard an emergency temporary restraining
      order pending before the 21st Circuit Court of the State of Missouri
      and the Eastern District of Missouri failed to establish reasonable and
      meaningful procedures available to plaintiff to superintend by Writ of
      Mandamus the failure by the 21st Circuit Court of the State of
      Missouri to provide Plaintiff reasonable and meaningful access to
      have heard an emergency temporary restraining order by the 21st
      Circuit Court of the State of Missouri.

Berry also alleges that he has a right to “reasonable and meaningful access to the

Missouri civil court system, including requesting an emergency hearing on

temporary restraining orders.” Berry further alleges that the St. Louis County

Circuit Court and the State Court of Appeals “maintain court procedures that do

not provide reasonable and/or meaningful access to file emergency petitions to pro

se litigants, including … temporary restraining orders or appellate emergency

writs.” Berry also alleges that:

      The aforementioned actions by the 21st Circuit Court of the State of
      Missouri will cause Plaintiff to lose the opportunity to further petition
      the 21st Circuit Court of the State of Missouri for the . . . relief
      Plaintiff seeks before the 21st Circuit Court of the State of Missouri
      because without the requested temporary restraining orders, Plaintiff’s
      claim will assumably (sic) be dismissed as moot.

Motion for Temporary Restraining Order and Preliminary Injunction
    Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 3 of 9 PageID #: 102




         In his First Amended Motion for Temporary Restraining Order and

Preliminary Injunction, Berry seeks a temporary restraining order (“TRO”) and a

preliminary injunction prohibiting the Board of Election Commissioners from

executing the final certification of the election results of the 2020 St. Louis County

Executive general election under 115.507 RSMo “until final adjudication of the

underlying petition by this Court.” The Motion then reads:

         Entry of such relief is appropriate in this case because Plaintiff is
         likely to succeed on the merits, there is ongoing irreparable harm to
         the Plaintiff, the ongoing harm to Plaintiff absent an injunction
         outweighs any harm an injunction has caused to Defendants, and the
         issuance of an injunction is in the public interest.

         The factual basis supporting this relief is contained in the Verified
         Amended Complaint filed herewith.

Berry then requests that this Court issue two 1 TROs: (1) prohibiting the St. Louis

County Circuit Court from taking “any further action in cause number 20SL-

CC05565 until further order of this Court;” and (2) prohibiting the Board of

Election Commissioners from certifying the election results of the 2020 St. Louis

County Executive general election “until further order of this Court.”

Attachments filed with the Motion

         As noted above, Berry asserts in his motion that “[t]he factual basis

supporting this relief is contained in the Verified Amended Complaint filed

herewith.” Berry filed with his Motion an 84-page Attachment. This Attachment
1
 Although Plaintiff Berry listed three requests for TROs in his Motion, two of those are substantively identical
requests for a TRO against the Board of Election Commissioners.
  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 4 of 9 PageID #: 103




begins with an untitled and uncaptioned 25-page document that contains a prayer

for relief and a jurat; assumedly, this document is the “Amended Verified

Complaint” to which the Motion refers. The Amended Verified Complaint begins

with a section titled “Introduction,” and the enumerated paragraphs that follow

contain allegations regarding Sam Page’s (“Page”) inclusion as a candidate for St.

Louis County Executive on the 2020 general election ballot. Berry alleges that

Page did not file certain required personal disclosure forms with the relevant

authorities to be included as a nominee for St. Louis County Executive. He then

alleges that the St. Louis County Counselor and/or Missouri Ethics Commission

has the duty to remove any candidate who did not file the required disclosures, and

alleges that there is no process or private right of action by which an individual St.

Louis County voter (namely, Berry) can seek removal of a candidate for failure to

file disclosure forms. Berry alleges that the Missouri Ethics Commission claims

that removing a candidate for failure to file required forms is outside its legal

authority, that such authority lies with the St. Louis County Counselor, and that

neither the Missouri Ethics Commission nor the St. Louis County Counselor

removed Page as a candidate, denying Berry relief as a St. Louis County voter.

Berry then alleges that the Board of Election Commissioners’ unofficial

publication and pending certification of “illegitimate election results” is in

violation of state law.
     Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 5 of 9 PageID #: 104




           The Amended Verified Complaint then includes requests for relief against

the St. Louis County Counselor, or in the alternative the Missouri Ethics

Commission,2 as well as against the Board of Election Commissioners.

           The next section heading reads “Factual Allegations Applicable to All

Counts.” This includes a statement that the “1st and 14th Amendments to the United

States Constitution and/or 28 U.S.C. § 1654 provides that state courts must provide

all litigants, including pro se litigants, reasonable and meaningful access to state

civil courts to file suit and be heard,” and the allegation that the St. Louis County

Circuit Court and State Court of Appeals have failed to provide Berry an

opportunity to be heard on “an emergency and writ relief on the matter further

states (sic) in this statement of facts.” The following enumerated paragraphs state

Missouri laws and St. Louis County ordinances regarding financial disclosures that

are required to be filed by certain candidates for elected office, namely, candidates

for St. Louis County Executive. These statements culminate in allegations that

Page’s most recent required disclosure statements “are each void of specific and

required financial disclosure information,” do not bear a date stamp from the St.

Louis County Clerk, do not cover the proper dates, does not contain certain

information about Page’s anesthesiology business, and does not identify Page’s

wife and son as being employed by companies that transact business with St. Louis


2
    Plaintiff has not sought to add defendants outside of the three named in the original Complaint.
  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 6 of 9 PageID #: 105




County. Following these allegations, Berry makes several allegations based on

various state statutes that St. Louis County Counselor Beth Orwick, or in the

alternative, the Missouri Ethics Commission, failed to remove Page from the

ballot.

          Berry then states his desired relief of a writ of mandamus, preliminary and

permanent injunction, and declaratory judgment against the St. Louis County

Counselor or, in the alternative, the Missouri Ethics Commission. He concludes

that:

          56. Without immediately issuing the requested [relief] against the
          Board of Election Commissioners of St. Louis County prohibiting the
          certification of the vote results . . . prior to this Court’s adjudication of
          the underlying facts and complaint, and enforcement by Plaintiff of
          the same, may cause the requested relief Plaintiff seeks from this
          Court to become time-barred and moot.

          57. The Plaintiff is entitled to require the Twenty-first Circuit Court of
          the State of Missouri and Missouri Court of Appeals of the Eastern
          District to hear Plaintiff’s request for relief in the aforementioned
          matters.

The remaining 60 pages of the attachment to the Motion are marked as exhibits

and include documents apparently from Berry’s state court action, including his

Motion for Ex Parte Restraining Order, Motion to Shorten Time, First Amended

Suggestions in Support of Plaintiff’s Motion for Ex Parte Temporary Restraining

Order, and copies of the St. Louis County Resolution and Page’s disclosure

documents referenced in the Amended Verified Complaint.
  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 7 of 9 PageID #: 106




                                      Discussion

      Berry seeks an immediate, ex parte TRO, that is, without written or oral

notice to the adverse party or their attorney. Under Rule 65(b), granting an ex parte

temporary restraining order is only justified if it clearly appears from specific facts

shown in the verified complaint that “immediate and irreparable injury, loss, or

damage will result.” “Ex parte temporary restraining orders are no doubt necessary

in certain circumstances, but under federal law they should be restricted to serving

their underlying purpose of preserving the status quo and preventing irreparable

harm just so long as is necessary to hold a hearing, and no longer.” Granny Goose

Foods, Inc. v. Bhd. of Teamsters, 415 U.S. 423, 439 (1974) (internal citation

omitted). The United States Supreme Court has recognized that a temporary

restraining order is an “extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

      Here, Berry has failed to carry the burden of persuasion. Berry has alleged

Constitutional injuries arising from his inability to access the state courts as a pro

se litigant, specifically, his inability to have heard a motion for a temporary

restraining order and a writ of mandamus. However, he has provided nothing more

than conclusory assertions in support of these alleged injuries. Rather, the factual

allegations he puts forth deal with the wrongful inclusion of Sam Page as a
  Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 8 of 9 PageID #: 107




candidate for St. Louis County Executive. These factual allegations in no way

inform this Court of the deprivation of access to the state courts which Berry

claims he faced. For example, Berry provides no allegations about his attempts to

have his actions heard before those courts. He does not allege any actions taken by

the St. Louis County Circuit Court or the State Court of Appeals to deny his

access. He does not allege any state statutes or rules of those courts which prevent

his access. Berry’s only allegation about being deprived of reasonable and

meaningful access to the state courts is his conclusory statement to that effect. This

conclusory assertion is wholly insufficient to meet the “clear showing” of “specific

facts” of an “immediate and irreparable injury, loss, or damage” as required for this

Court to issue an ex parte TRO. Plaintiff Berry is not entitled to an ex parte

restraining order.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s First Amended Motion for

Temporary Restraining Order and Preliminary Injunction, [Doc. No. 3], is

DENIED.

      Dated this 19th day of November, 2020.



                                 ________________________________
                                    HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE
Case: 4:20-cv-01626-HEA Doc. #: 5 Filed: 11/19/20 Page: 9 of 9 PageID #: 108
